Citation Nr: 1540746	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-13 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to an effective date earlier than June 13, 2014 for the assignment of a 70 percent disability rating for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran had service as a member of the Army Reserves and the Army National Guard from 1998 to 2006.  During that time, he had periods of active duty from January 11, 2000 to May 26, 2000, from January 16, 2003 to January 15, 2004, and from December 1, 2005 to November 30, 2006.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2009 rating decision by the Boston, Massachusetts, Regional Office (RO), which reopened the Veteran's claims of entitlement to service connection for a low back disorder, service connection for a right knee disorder and a left knee disorder, but denied the underlying issues on the merits.  He perfected a timely appeal to that decision.  

On June 16, 2015, the Veteran appeared at the Boston RO and testified at a videoconference hearing before the undersigned, sitting in Washington, D.C.  A transcript of the hearing has been associated with the Veteran's electronic file.  

Although the RO determined that new and material evidence had been received sufficient to warrant reopening the Veteran's claims of entitlement to service connection for a low back disorder, a right knee disorder, and a left knee disorder, the Board as the final fact finder within VA, must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board also notes that, in a rating action of January 2011, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective July 19, 2010.  In a substantive appeal (VA Form 9), dated in May 2011, the Veteran disagreed with the rating assigned for his PTSD.  Subsequently, in a rating action of November 2014, the RO increased the rating for PTSD from 30 percent to 70 percent, effective January 16, 2015.  In a VA Form 21-0958, the Veteran filed a notice of disagreement (NOD) with the effective date assigned for the rating assigned for the PTSD.  However, a review of the record shows that the RO has not issued a statement of the case (SOC) with regard to the claim for an effective date earlier than January 16, 2015, for the assignment of an increased rating for PTSD.  So, for the reasons discussed below, this issue must be remanded to the RO as opposed to merely referred there.  See Manlincon v. West, 12 Vet. App. 328 (1999).  The issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  

FINDINGS OF FACT

1.  In an unappealed decision dated in September 1997, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder, a right knee disorder, and a left knee disorder.  

2.  The evidence associated with the claims file subsequent to the September 1997 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for a low back disorder, a right knee disorder, and a left knee disorder.  

3.  The competent evidence of record is in relative equipoise as to whether the Veteran's current back disorder, diagnosed as degenerative disc disease of the lumbar spine, is attributable to service.  

4.  The evidence of record is at least in equipoise as to whether a currently diagnosed bilateral knee disorder is related to the Veteran's period of active service.   

CONCLUSIONS OF LAW

1.  Evidence received since the final September 1997 rating decision is new and material; therefore, the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).  

2.  Resolving benefit of the doubt in the Veteran's favor, the Board finds that a low back disorder, diagnosed as degenerative disc and joint disease of the lumbar spine and mechanical low back pain, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

3.  Evidence received since the September 1997 rating decision with respect to the left knee and right knee is new and material; therefore, the Veteran's claim of entitlement to service connection for a left knee disorder and right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).  

4.  Resolving reasonable doubt in favor of the Veteran, he has a bilateral knee disorder that was incurred in his active duty.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in December 2008 and March 2009 from the RO to the Veteran, which was issued prior to the RO decision in December 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also explained the criteria for new and material evidence and set forth the basis of the last final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Pertinent Laws, Regulations, and Court Precedents.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  Pursuant to 38 U.S.C.A. § 5108, however, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would trigger the Secretary's duty to provide a medical examination or opinion.  (For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

III.  Factual background.

The Veteran had active service from January 11, 2000 to May 26, 2000, from January 16, 2003 to January 15, 2004, and from December 1, 2005 to November 30, 2006.  The records indicate that his military occupational specialty was rifleman.  He participated in Operation Iraqi Freedom and Operation Enduring Freedom.  He was awarded the Iraqi Campaign Medal.  The records also indicate that the Veteran is in receipt of the Combat Action Ribbon.  

The service treatment records (STRs) reflect that a 3/4 inch scar was noted on an examination dated in April 2000 at time of separation from initial active duty training.  A pre-deployment examination, dated in January 2005 was negative for any complaints or findings of a low back disorder, a right knee or a left knee disorder.  Among the records is a post-deployment health reassessment, dated September 2006, wherein the Veteran indicated that, during the last deployment, he suffered from back problems and problems with his knees due to IEDs.  In another health assessment, dated in March 2007, the Veteran reported back pain and swollen, stiff and painful joints.  

The initial claim for service connection for a back disorder and a bilateral knee disorder (VA Form 21-526) was received in October 2006.  In conjunction with his claim, the Veteran was afforded a VA examination in March 2007.  The Veteran indicated that he suffered a lower back injury when he was stationed in Iraq carrying the heavy armors.  He complained of lumbosacral pain, more on the left side than the right side.  He also complained of radiation of the pain to the left leg.  The Veteran indicated that he was able to walk up to one mile before experiencing pain in the back.  The Veteran also complained of joint pain more on the left hip and on the right knee.  He did not need any assistive device.  The Veteran stated that he was able to perform his job as a bartender working a few hours a week.  The pertinent diagnosis was normal joint exam and normal x-ray of the joints.  

On the occasion of a subsequent VA examination in August 2007, the Veteran reported that he had chronic bilateral knee pain that started in 2004; there was no history of trauma to his knees.  The Veteran indicated his knee pain is related to wearing heavy body armors during his deployment in Iraq.  The examiner stated that the Veteran had bilateral knee weakness due to mild degenerative joint disease.  

By a rating action in September 1997, the RO denied service connection for a low back disorder and a bilateral knee disorder; this determination was based on a finding that there was no evidence that the claimed conditions exist.  By letter dated in September 2007, the Veteran was notified of the denial of his claim and his procedural and appellate rights.  The Veteran did not appeal that decision.  

In a statement in support of claim (VA Form 21-4138), dated in December 2008, the Veteran sought to reopen his claims of entitlement to service connection for a bilateral shoulder knee disorder and a low back disorder.  Submitted in support of the claim were VA progress notes dated from November 2006 to February 2008.  These records indicate that the Veteran received clinical attention and treatment for chronic bilateral knee pain and discogenic low back pain due to degenerative joint disease at L4-5.  An MRI of the lumbar spine, performed in August 2007, revealed findings of degenerative changes worse at L4-L5.  A rehab note, dated in September 2007, indicated that the Veteran complained of bilateral knee pain; following an examination, the assessment was chronic bilateral knee pains since 2006 following Iraq deployment; it was noted that there was x-ray evidence of minimal DJD and that the Veteran could benefit from a trial of Meloxicam for arthritis.  In January 2008, the Veteran was seen for follow up evaluation of bilateral knee pain; the assessment was chronic bilateral knee pains since 2006; it was noted that the Veteran was responding to Meloxicam 7.5 mg p.o. daily for arthritis.  A VA progress note, dated in February 2008, reflects that the Veteran was seen for complaints of low back pain without radiculopathy, numbness or weakness.  Following an examination, the examiner stated that the Veteran had degenerative disc disease (DDD) with foraminal narrowing but he is asymptomatic in respect to disc disease.  During a clinical visit on February 28, 2008, it was noted that the Veteran reported low back pain and bilateral knee pain increasing over past 2 years.  It was noted that the pain is constant stabbing and intense, and the back pain will occasionally radiate into left buttocks Pain worse with lifting heavy objects movement and excessive walking.  

Received in August 2013 were treatment records from Family medicine at Ball Square.  Among these records is a hospital report which indicates that the Veteran was admitted to Tufts Medical Center in December 2008, at which time it was noted that the Veteran had a two year history of lower back pain; he described this back pain as a severe constant pain which also radiates to his left lower extremities.  The Veteran reported that the back pain was aggravated by prolonged standing and released with walking ice heat and ibuprofen.  He denied any numbness tingling sensation in the lower extremities.  His back pain started many years ago but recently worsening.  The Veteran indicated that the back pain has been interfering with his sleeping and ambulation.  He had no history of recent injury or trauma.  He is known to be a very athletic person playing many different kinds of sports.  He had a few episodes of falling during running on his tailbone and sustained the first lower back pain episodes since.  It was reported that the Veteran also has bilateral knee pain mostly in the medial joint line; he described the severity of the pain as a 5-6 out of 10.  It was further noted that the knees had been x-rayed about a year and half ago.  He has been taking some medication by mouth for his pain and did not remember the name.  Following a physical examination and diagnostic testing, the examiner reported diagnoses of bilateral knee pain osteoarthritis status post trauma; and lower back pain lumbosacral radiculitis.   

Also included in the records was a medical statement from Dr. James Bath, dated in April 2010, indicating that the Veteran was a patient in his clinic; he stated that the Veteran had a history of bilateral osteoarthritis of his knee and degenerative disk disease of the lower lumbar spine.  Dr. Bath stated that, based on history provided by the Veteran and review of his VA medical records, the Veteran's knee arthritis was secondary to and was exacerbated by wearing body armor and carrying heavy packs during his deployment in Iraq.  Dr. Bath noted that the Veteran's degenerative joint disease was confined on radiographs dated August 8, 2007.  Dr. Bath reported that the Veteran also suffers from degenerative disk disease at lumbar levels L4 L5, which was confirmed with an MRI of the lumbar opine August 17, 2007.  Dr. Bath stated that the Veteran's condition was exacerbated by intense load bearing while wearing armor and packs during his time in the military.  Dr. Bath stated that the Veteran's knee and back pain persists to this day and will likely require medical intervention to improve his pain levels, maintain joint and back mobility and slow progression of these conditions.  

At his personal hearing in June 2015, the Veteran reported serving in the Marine Corps for 12 years; he stated that his last tour of duty was in Fallujah, Iraq from March 2006 to October 2006.  The Veteran related that he performed humanitarian aid, security, offensive and defensive operations.  The Veteran maintained that he sustained injuries all over his body during his service in Iraq, most notably in his back and knees.  The Veteran's agent noted that the case was previously denied in September 2007 because the Veteran did not have any disability of the low back or knees, other than pain; however, he argued that the Veteran is currently diagnosed with bilateral osteoarthritis of the knees and degenerative arthritis of the knees, and a private doctor has attributed his disabilities to service.  

IV.  Legal Analysis-Claim to reopen.

A.  Low back disorder.

As noted above, a claim for service connection for a back disorder was initially denied by the RO in September 2007.  That decision was based on a finding that pain by itself was not a disability and no underlying disability or pathology was shown on the last examination, and there was no evidence of a current back disorder.  By letter dated in September 2007, the Veteran was informed of the decision and of his procedural and appellate rights; however, the Veteran did not appeal the decision within one year of the notice and it became final.  

Because the Veteran did not appeal the September 2007 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence received after September 2007 is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The Board finds that the newly received medical records are both new and material.  In the instant case, the additional evidence includes current diagnoses of degenerative disc disease of the lumbar spine, lumbosacral radiculitis, and discogenic low back pain.  This evidence establishes current diagnosis of a back disorder, not shown in September 2007.  In essence, it is relevant and probative of the issue at hand and cures one of the evidentiary defects that existed at the time of the prior denial.  Thus, evidence of a current disability was not previously of record and the new medical evidence as described above is relevant and establishes a previously unestablished fact-current disability.  In addition, during the personal hearing in June 2015, the Veteran testified that he developed back pain as a result of loads he carried during service in Iraq.  Moreover, a private treatment report from Dr. James Bath, dated in April 2010, reports that the Veteran's current back disorder was due to wearing body armor and carrying heavy packs during his deployment in Iraq; therefore, this report suggest that the back disorder had its onset in service.  Consequently, there is now a diagnosis of a back condition and a suggested link between the current condition and service.  For this reason, the Board finds that new and material has been submitted.  Accordingly, the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

B.  Bilateral knee disorder.

The Veteran's claim for service connection for a right or left knee disorder was previously considered and denied.  In September 2007, the RO denied service connection for a bilateral knee disorder based on a finding that it was not shown during service, and the records failed to show a then-current diagnosis of a right or left knee disorder.  

Because the Veteran did not appeal the September 2007 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulations provide that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence added to the record since the September 2007 denial includes VA outpatient treatment reports, private hospital reports, and a private medical statement from Dr. James Bath, which reflect a diagnosis of osteoarthritis of the knees and chondromalacia of the knees.  This evidence was not previously of record, and is not cumulative or duplicative of evidence before the RO in September 2007.  Hence, the evidence is "new" within the meaning of 38 C.F.R. § 3.156.  Moreover, as this evidence establishes diagnosis not shown in September 2007, it is relevant and probative of the issue at hand and cures one of the evidentiary defects that existed at the time of the prior denial.  

The Board finds that the Veteran's testimony that he has experienced pain in his knees since his separation from service, and the suggestion reflected in the medical records that the Veteran's current bilateral knee disability was evident in service are new and material.  In this regard the Board notes that the new evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claims.  Accordingly, reopening of the claims of entitlement to service connection for knee disability is in order.  Based upon the reasons for the prior denial, the evidence is new and material and the claims are reopened.  

V.  Legal Analysis-Service Connection.

 Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. § 1110.  To establish service connection for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Low back disorder.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is roughly in equilibrium as to whether the Veteran's current low back disorder is related to an in-service injury.  The Board finds that the Veteran injured his back during service, and has experienced chronic back symptoms since service.  Although service treatment records do not contain any record indicating diagnosis or treatment for a back disorder, the STRs indicate that the Veteran served on active duty in Iraq, and he was awarded the Combat Action Ribbon for his service in Iraq.  In addition, in a post-deployment health reassessment, dated September 2006, the Veteran indicated that, during the last deployment, he suffered from back problems due to IEDs.  In another health assessment, dated in March 2007, the Veteran reported back pain and swollen, stiff and painful joints.  Moreover, in a private hospital report dated in December 2008, it was noted that the Veteran had a two year history of lower back pain; he stated that the back pain started many year ago but recently worsening.  Finally, in a medical statement, dated in April 2010, Dr. Bath reported that the Veteran suffers from degenerative disk disease at lumbar levels L4 L5, which was confirmed with an MRI of the lumbar opine August 17, 2007.  Dr. Bath stated that the Veteran's condition was exacerbated by intense load bearing while wearing armor and packs during his time in the military.  There is no evidence of record directly contradicting Dr. Bath's assertion that the Veteran's back problems are related to wearing armor in service.  

Consequently, in light of the April 2010 private medical opinion, and the competent and credible lay testimony of record, the Board finds that the Veteran's low back disorder cannot be satisfactorily disassociated from his service.  The evidence is, at the very least, in relative equipoise as to whether the Veteran's current low back disorder was incurred as a result of the Veteran's service.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.  

B.  Bilateral knee disorder.

The Veteran seeks service connection for a bilateral knee disorder.  Specifically, he maintains that he developed a bilateral knee problem as a result of the strain of his tour of duty in Iraq and carrying the heavy armors during military service.  

As previously noted, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In weighing the evidence of record in the present case, the Board is of the opinion that the weight of the evidence is in equipoise as to a finding that the Veteran's osteoarthritis of the knees is causally related to his period of service.  

After a review of the evidence, the Board finds that the evidence is at least in relative equipoise on the question of whether Veteran has a bilateral knee disorder that is related to carrying armor and other duties performed during active military service.  The evidence shows that the Veteran has current disability of osteoarthritis of the knees and chondromalacia of the knees.  In addition, in a medical statement dated in April 2010, Dr. Bath stated that, based on history provided by the Veteran and review of his VA medical records, the Veteran's knee arthritis was secondary to and was exacerbated by wearing body armor and carrying heavy packs during his deployment in Iraq.  The Board finds that the April 2010 VA examiner's opinion expresses support for the proposition that the Veteran's bilateral knee disorder is attributable to the wearing body armor and carrying heavy packs during his deployment in Iraq.  There is no competent evidence specifically to the contrary.  In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a bilateral knee disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

ORDER

The application to reopen a claim of service connection for a low back disorder is granted.  

Service connection for degenerative disc disease of the lumbar spine is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened.  

Service connection for osteoarthritis of the right knee is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened.  

Service connection for osteoarthritis of the left knee is granted.  

REMAND

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: there must be a decision by the agency of original jurisdiction (AOJ), the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.  

As noted in the introduction, the Veteran was granted service connection for PTSD and assigned a 30 percent disability rating, effective July 19, 2010.  In a substantive appeal (VA Form 9), dated in May 2011, the Veteran disagreed with the rating assigned for his PTSD.  Subsequently, in a rating action of November 2014, the RO increased the rating for PTSD from 30 percent to 70 percent, effective January 16, 2015.  In a VA Form 21-0958, the Veteran filed a notice of disagreement (NOD) with the effective date assigned for the rating assigned for the PTSD.  The Board notes that a statement of the case (SOC) addressing the matter of entitlement to an earlier effective date for the assignment of an increased rating for PTSD has not yet been issued.  Therefore, a remand for this action is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The AOJ must issue the Veteran an SOC addressing the issue of an effective date earlier than January 16, 2015 for the assignment of an increased rating for PTSD.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  Only if a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


